DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not describes a rear-facing surface of the medical imaging device.  The numeral 1002 is a tablet and a tablet is not a medical imaging device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-14 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jeong et al. (US 20030075649).
Regarding claim 1, Jeong teaches a tablet arm comprising; 
an upper portion (upper) configured to rotate 43 a mounted electronic device 3 relative to a central axis of the upper portion; and 
a lower portion 25 coupled to the upper portion and extending downwards, away from the upper portion along a vertical axis perpendicular to the central axis, the upper portion and lower portion forming a hollow structure (figure 5) configured to house cables 5 of an electronic device. 
Regarding claim 2, Jeong teaches the upper portion includes a mounting plate 43 configured to couple to a rear-facing surface of the electronic device 7.
Regarding claim 3, Jeong teaches the mounting plate is configured to rotate 90 degrees around the central axis of the upper portion (para 25)
Regarding claim 10, Jeong teaches a mounting system comprising; 
a tablet arm 21 configured to enclose cables 5 coupled to display 3, the tablet arm including; 
a tiltable and pivotable head arranged at an upper end of the tablet arm configured to couple to a rear-facing surface of the display (see above); and 
a stem 25 23 extending vertically down from the head (figure 2).
Regarding claim 11, Jeong teaches the head and the device are configured to pivot through 90 degrees relative to a central axis of the head as a single unit (para 25). 
Regarding claim 12, Jeong teaches the head is configured to lock the device in a first position that corresponds to a landscape orientation of the medical imaging device and a second position that corresponds to a portrait orientation of the medical imaging device (para 37).
Regarding claim 13, Jeong teaches the head is configured to unlock the tablet from the first position and the second position when a force is applied to the device along a radial direction around the central axis of the head (figure 2).

Regarding claim 15, Jeong teaches the hollow interiors of the head and the stem are configured to accept and guide cables 5 connected to the rear-facing surface of the medical imaging device along the central axis of rotation of the head and down through the stem continuously (figure 5).
Regarding claim 17, Jeong teaches the cables at a connecting point between the cables and the device are configured to twist along the central axis of rotation when the medical imaging device is pivoted between the portrait and landscape orientations (figure 5).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hung (US 20140054431).
Regarding claim 1, Hung teaches a tablet arm comprising; 
an upper portion (bottom portion) configured to rotate 41 mounted electronic device relative to a central axis of the upper portion; and 
a lower portion (supporting member 50) coupled to the upper portion and extending downwards, away (when upside down) from the upper portion along a vertical axis perpendicular to the central axis, the upper portion and lower portion forming a hollow structure configured to house cables 91 of an electronic device. 
Regarding claim 10, Hung teaches a mounting system comprising; 
a tablet arm 2 configured to enclose cables 4 coupled to device 7, the tablet arm including; 
a tiltable and pivotable head 30 41 arranged at an upper end (when upside down) of the tablet arm configured to couple to a the device; and 
a stem 52 extending vertically down from the head (when upside down) (figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Hung (US 20140054431).
Regarding claim 4, Jeong teaches the upper portion includes a tilt plate 31 arranged behind the mounting plate spaced away from the mounting plate by of annular component of the upper portion.
But fails to teach there are a plurality of the annular components.
Hung teaches ring shaped washers 43 44.
It would have been obvious to one of ordinary skill in the art at the time of the invention to space  of Jeong with the known washer since it would provide better movement.
Regarding claim 8, Jeong teaches the tilt plate and the mounting plate are similarly coupled to a steel tube 51extending through central apertures of both the tilt plate and the mounting plate. 
Regarding claim 9, Jeong teaches the upper portion includes friction hinges 38a configured to pivot the upper portion relative to the vertical axis and maintain a tilted position of the upper portion.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lindblad et al. (US 20110075350).
Regarding claim 5, Jeong fails to teach the tilt plate has ball spring plungers configured to engage with pockets in the mounting plate and lock the mounting plate in of two positions, the mounting plate rotatable between the two positions. 
Lindblad teaches the plungers assembly (para 75).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the mounting plate of Jeong with the plunger assembly since it would provide better locking/movement.
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Long et al. (US 20100108833).
Regarding claim 6, Jeong fails to teach the tilt plate has a top pin protruding from a front-facing surface of the tilt plate that extends through a curved slot in the mounting plate. 
Long teaches a tilt plate has a top pin protruding from a front-facing surface of the tilt plate that extends through a curved slot in the mounting plate (figure 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the restricted rotation mechanism of Jeong with the curved slot mounting plate mechanism since it would provide better locking/movement.
Regarding claim 7, Long teaches rotation of the mounting plate through 90 degrees is halted in a first direction by contact between the top pin and a first end of the curved slot and halted in a second direction, the second direction opposite of the first direction, by contact between the top pin and a second end of the curved slot (figure 3). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Gossack (US 20180292028).

Gossack teaches a zip-tie for cable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the cable of Jeong with the zip-tie since it would provide secure tie.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884